               Case 2:19-cv-01129-BJR Document 49 Filed 11/25/20 Page 1 of 2




 1

 2

 3

 4

 5

 6

 7
                                UNITED STATES DISTRICT COURT
 8
                               WESTERN DISTRICT OF WASHINGTON
                                         AT TACOMA
 9

10      DAVID GARRET, et al.,
                                                            CASE NO. 2:19-cv-01129-BJR
11                             Plaintiffs,
                                                            ORDER SETTING SETTLEMENT
12              v.                                          CONFERENCE
13      MATERIA GROUP, et al.,

14                             Defendants.

15

16          This matter has been referred to the Honorable J. Richard Creatura for purposes of

17   conducting a settlement conference. See Dkt. 48. The settlement conference shall be held

18   remotely on December 11, 2020, at 9:00 a.m. P.S.T. Instructions for participating will be sent to

19   the parties separately.

20          The parties are ORDERED to submit to this Court’s chambers, but not file, a settlement

21   memo no later than 4:30 p.m., December 4, 2020. Each settlement memo shall be no longer

22   than ten (10) pages, double-spaced. The parties are allowed to submit attachments to the memo

23   but should include only those attachments critical to the explanation provided in the memo. The

24


     ORDER SETTING SETTLEMENT CONFERENCE - 1
              Case 2:19-cv-01129-BJR Document 49 Filed 11/25/20 Page 2 of 2




 1   memos are to be exchanged between the parties and, at a minimum, include (1) the last demand

 2   and offer exchanged between the parties; (2) the status of any outstanding discovery issues; and

 3   (3) the status of any outstanding motions.

 4          These materials may be emailed to lara_major@wawd.uscourts.gov.

 5          Parties are instructed to ensure the attendance of a person with authority to settle the case

 6   on the date of the scheduled settlement conference.

 7          Dated this 25th day of November, 2020.

 8

 9

10                                                         A
                                                           J. Richard Creatura
11
                                                           United States Magistrate Judge
12

13

14

15

16

17

18

19

20

21

22

23

24


     ORDER SETTING SETTLEMENT CONFERENCE - 2
